 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 1 of 23 PageID# 273



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division

UNITED STATES OF AMERICA,

              Plaintiff,
v.                                                Docket No. 3:19CR112
                                                  The Hon. David J. Novak

DANIEL FEILING,

              Respondent.

 MEMORANDUM IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE
              PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

       The defendant, Daniel Feiling, through counsel, respectfully moves this Court to

grant his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), and order

the remainder of his sentence to be served on home confinement. This motion should

be granted due to the “extraordinary and compelling reasons” confronting the federal

prison system by the COVID-19 pandemic, in combination with Mr. Feiling advanced

age, 71 years old, and the fact that he suffers from narcolepsy, sleep apnea, type II

diabetes, high blood pressure, high cholesterol, an enlarged prostate, burning

sensations in his feet, obesity, shortness of breath, neuropathy in his feet, cataplexy (a

sudden and uncontrollable muscle weakness or paralysis that comes on during the day

in which, with little warning, the person loses muscle tone and can have a slack jaw,

broken speech, buckled knees or total weakness in their face, arms, legs, and trunk),

Dupuytren’s contracture (an abnormal thickening and tightening of the normally elastic

tissue beneath the skin of the palm and fingers causing the fingers to curl forward and



                                              1
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 2 of 23 PageID# 274



potentially leading to crippling hand deformities), and Metabolic syndrome (a cluster of

conditions that occur together, increasing your risk of heart disease, stroke and type II

diabetes). (PSR ¶ 64). Mr. Feiling is not a danger to the community, and his release to

home confinement adheres to the mandates of Section 3553(a), particularly in light of

the cataclysmic events of the current pandemic. We respectfully ask the Court to

consider this motion on an expedited basis as the risk to Mr. Feiling’s life multiplies

exponentially with each passing day.

   I.     Factual Background

   Mr. Feiling pled guilty on September 6, 2019, to one count of Possession of Child

Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). In 2017, Mr. Feiling’s username

was detected and suspected by Homeland Security Investigations (“HSI”) agents of

accessing a Chatstep chat room and posting links to eight (8) images of suspected child

pornography. After identifying Mr. Feiling’s IP address and residence, the agents

executed a search warrant at Mr. Feiling’s home on March 15, 2018, and discovered

several images of child pornography.

    When the law enforcement agents arrived at his home, an embarrassed and

ashamed Mr. Feiling admitted to viewing and downloading child pornography. He

immediately accepted responsibility for his actions and did not minimize his conduct.

He was not arrested but later served with a Target Letter. However, almost

immediately after the execution of the search warrant, he ceased his activities and

sought help.




                                             2
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 3 of 23 PageID# 275



   After listening to witnesses and the arguments of counsel at the sentencing hearing,

this Court granted Mr. Feiling’s request for a downward variance and imposed a

sentence of seventy months. (ECF 47). In granting the request for the downward

variance, the Court relied upon Mr. Feiling’s prompt acceptance of responsibility, post-

offense rehabilitation efforts and his lack of criminal history. (ECF 46). The Court did

not adopt Mr. Feiling’s arguments concerning his age and fragile health as a basis for

the downward variance. Mr. Feiling is now incarcerated at FCI Loretto in

Pennsylvania and has a projected release date of December 5, 2024.

   Mr. Feiling has just recently arrived at FCI Loretto and was just meeting with his team

on March 31, 2020 for the first time. Because of the urgency of the spread of COVID-19,

both nationally and within the federal prison system, we respectfully ask the Court to

waive the 30-day waiting period for any response by the warden. By the time a response

is received, it could be too late. 1



   II.         This Motion is Properly Before the Court

         On December 21, 2018, the First Step Act became law. Among the criminal justice

reforms, Congress amended 18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing judge

jurisdiction to consider a defense motion for reduction of sentence based on

extraordinary and compelling reasons whenever “the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the


         1   In the alternative, we respectfully ask that the Court defer its decision for no more than
30 days.

                                                    3
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 4 of 23 PageID# 276



defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” First Step Act of 2018, §

603(b), Pub. L. 115- 391, 132 Stat. 5194, 5239 (Dec. 21, 2018).

       Here, while a 30-day period following the warden’s receipt of a potential request

by Mr. Feiling for compassionate release has not yet passed, this Court has authority to

construe the exhaustion requirement as futile given the urgency of this national

emergency and the rapid spread of the virus, in addition to the fact that Mr. Feiling is 71

years old and his health is poor. As noted above, he suffers from from a constellation of

extraordinarily significant afflictions, including Type II Diabetes, High Blood Pressure,

Sleep Apnea, Metabolic Syndrome, High Cholesterol, and Dupuytren’s Contracture;

however, his most serious diagnoses are his Narcolepsy with Cataplexy. Narcolepsy

and Cataplexy can cause serious injury or even death to a person if he/she suddenly

falls asleep or loses muscle control while performing ordinary, routine actions (i.e.,

walking down stairs). While at the Northern Neck Regional Jail awaiting transfer to his

designated facility, Mr. Feiling had three cataplectic episodes. Two resulted in the loss

of muscle control in his upper body. His third, and most serious episode, resulted in

complete muscle collapse and he fell on the floor and hit his head.

        As this Court will remember from the sentencing hearing, the only medication

available to treat Mr. Feiling’s medical condition, Zyrem, is not available on the BOP

formulary, and there is no generic substitute. Mr. Feiling’s treating physician of 12

years, Dr. Douglas Puryear, M.D., F.C.C.P., of Pulmonary Associates of Richmond,

provided a detailed letter regarding Mr. Feiling’s condition at the time of sentencing.

                                              4
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 5 of 23 PageID# 277



He explained that Narcolepsy can cause a person “to go from wakefulness directly into

REM sleep without any warning” and that Cataplexy can result in “collapse, difficulties

speaking, falls, and difficulties gripping objects.” Dr. Puryear further explaieds that Mr.

Feiling’s Narcolepsy with Cataplexy has been controlled when treated with the only

FDA approved medication for this condition – Xyrem.

       Under section 3582(a)(1)(A), Mr. Feiling would ordinarily be required to either

wait 30 days following the warden’s receipt of his compassionate release request, or

exhaust all administrative remedies prior to approaching the Court, whichever happens

earlier. See 18 U.S.C. § 3582(c)(1)(A). However, as numerous courts have already held,

the Court has authority to waive these administrative exhaustion requirements, and

should do so here. See, e.g., Washington v. Bur. of Prisons, No. 1:19-CV-01066, 2019 WL

6255786, at *2 (N.D. Ohio July 3, 2019) (in addressing motion for recalculation of good

time credit under the First Step Act, the court explained that “[t]he failure to exhaust

administrative remedies may be excused if seeking administrative remedies would be

futile.”); United States v. Walker, No. 3:10-CR-00298-RRB-1, [Dkt. 110] (D. Or. Feb. 7, 2019)

(finding that, although the defendant failed to exhaust administrative remedies, the

Court had jurisdiction to order recalculation of defendant’s good time credit under the

First Step Act and to order defendant’s release if his term of imprisonment had expired);

see also Gurzi v. Marques, No. 18-CV-3104-NEB-KMM, 2019 WL 6481212, at *2 (D. Minn.

Oct. 10, 2019) (despite prisoner’s failure to exhaust administrative remedies, addressing

the merits of prisoner’s objections to his designation, in part under the First Step Act, as

“the Court observes that it has the authority to proceed to the merits of the case rather
                                             5
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 6 of 23 PageID# 278



than rely on a failure to exhaust when appropriate.”); United States v. Perez, 1:94CR316

(4/1/2020 D.C.). 2

          Requiring Mr. Feiling to wait a minimum of 30 days to exhaust his administrative

remedies is futile under these circumstances and could lead to irreparable harm. Mr.

Feiling seeks this emergency relief to avoid contracting COVID-19. He faces an increased

risk of contracting the virus because of the conditions of confinement in prison, where

“social distancing” is impossible and disease spreads fast. Not only does Mr. Feiling face

a heightened risk of contracting the virus, but he is far more likely to suffer severe

consequences—or even death—due to his underlying health conditions and age waiting

30 days to exhaust administrative remedies completely defeats the purpose of this

emergency motion, which is seeking urgent relief. If Mr. Feiling could wait 30 days, this

would not be styled as an emergency motion. In these dire circumstances, the Court

should waive the administrative exhaustion requirement in § 3582.

          In the alternative, we respectfully ask that the Court defer its decision on this

motion for no more than 30 days.

   III.       Sentence Reduction Authority

          This Court has authority to order Mr. Feiling’s immediate release into home

confinement under the compassionate release statute in 18 U.S.C. § 3582(c)(1)(A)(i) as


         Moreover, the exhaustion requirement under the First Step Act is not jurisdictional. Like
          2

the administrative exhaustion requirements applicable to § 2241 petitions, § 3582(c)(1)(A) “lacks
the sweeping and direct language that would indicate a jurisdictional bar rather than a mere
codification of administrative exhaustion requirements.” Richardson v. Goord, 347 F.3d 431, 434
(2d Cir. 2003); see also Atkinson v. Linaweaver, 2013 WL5477576, at *1 (S.D.N.Y. Oct. 2, 2013) (“In a
case brought pursuant to Section 2241, exhaustion . . . does not go to the Court’s jurisdiction to
adjudicate the dispute”).

                                                 6
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 7 of 23 PageID# 279



modified by the First Step Act. Section 3582(c)(1)(A)(i) of Title 18 states in relevant part

that the Court “may reduce the term of imprisonment, after considering the factors set

forth in [18 U.S.C. §] 3553(a) to the extent they are applicable, if it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission[.]” When enacting § 3582(c) as part of the Crime Control Act of 1984,

Congress tasked the Sentencing Commission with defining the phase “extraordinary and

compelling,” and also required that any judicial order modifying a sentence be

“consistent with applicable policy statements” issued by the Sentencing Commission. See

28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be

applied and a list of specific examples.”); see also 28 U.S.C. § 992(a)(2) (the Commission

shall promulgate general policy statements regarding “the sentence modification

provisions set forth in section[ ] . . . 3582(c) of title 18”).

       The Sentencing Commission followed the directive and issued a policy statement.

Importantly, though, this policy statement has not been updated to reflect changes made

by the First Step Act of 2018. 3 For example, the statement says that a court can order a

compassionate release only “[u]pon motion of the Director of the Bureau of Prisons.”


       3 Since the passage of the First Step Act, the Sentencing Commission has lacked a quorum
such that it could revise the Commission’s policies to reflect current law or amend the Sentencing
Guidelines. See United States v. Brown, No. 4:05-CR-00227-1, 2019 WL 4942051 at *2 n.1 (S.D. Iowa
Oct. 8, 2019) (“As district courts have noted often this year, the Sentencing Commission has not
amended the Guidelines following the First Step Act and cannot do so until it again has four
voting commissioners.”).


                                                  7
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 8 of 23 PageID# 280



United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505 at *4 (M.D.N.C. June 28, 2019).

This is no longer the case. Now, after the passage of the Act, a motion for modification

may be brought directly by a prisoner. See 18 U.S.C § 3582(c)(1)(A).

       The Commission’s current policy statement further sets forth the following factual

considerations for determining whether compassionate release is appropriate: (i) the

medical condition of the defendant (including terminal illness and other serious

conditions and impairments); (ii) the age of the defendant (for those 65 and older with

serious deterioration related to aging who have completed at least 10 years or 75 percent

of the term of imprisonment); (iii) the family circumstances of the defendant (where a

child’s caregiver or spouse dies or becomes incapacitated without an alternative

caregiver); and (iv) “other reasons” as determined by the BOP. U.S.S.G. § 1B1.13,

Application Note 1(A). The fourth category specifically includes “an extraordinary and

compelling reason other than, or in combination with,” the first three. Id. Additionally,

the commentary makes clear that the extraordinary and compelling reasons “need not

have been unforeseen at the time of sentencing in order to warrant a reduction in the term

of imprisonment.” U.S.S.G. § 1B1.13, Application Note 2. In other words, even if an

“extraordinary and compelling reason reasonably could have been known or anticipated

by the sentencing court, [that fact] does not preclude consideration for a [sentence]

reduction.” Id.

       Mr. Feiling seeks relief under the catch-all provision in subsection iv that permits

relief for an “extraordinary or compelling reason” other than or in addition to those listed

by the Commission. To the extent that this catch-all provision limits relief to grounds

                                             8
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 9 of 23 PageID# 281



identified by the Bureau of Prisons, it is inconsistent with the First Step Act, which

broadened the accessibility of compassionate release by enabling defendants to move the

court for relief.

       Several district courts have embraced this position. Attached as Exhibit 1to this

memorandum is the Court’s Order granting relief under 18 U.S.C. § 3582(c)(1)(A)(i) in

United States v. Kepa Maumau, 2:08-cr-758-TC, ECF No. 1746 (D. Utah, Feb. 18, 2020). Exh.

1. In that decision, the court undertakes an extensive analysis of district court decisions

from across the country on this issue, noting that no Court of Appeal has addressed it

yet. The court observes that it is “join[ing] the majority of other district courts” in

concluding that it has the discretion to provide the defendant with relief, “even if his

situation does not directly fall within the Sentencing Commission’s current policy

statement.” Exh. 1. at 7. “Under the First Step Act, it is for the court, not the Director of

the Bureau of Prisons, to determine whether there is an ‘extraordinary and compelling

reason’ to reduce a sentence.” Id. at 7-8.

       The First Step Act’s amendment to § 3582(c)(1)(A) reflects the congressional aim

to diminish the BOP’s control over compassionate release by permitting defendants to

file sentence reduction motions directly with the sentencing court. The BOP’s

administration of the compassionate release program has long been the subject of

criticism. The Department of Justice’s Office of the Inspector General has repeatedly

found that the program results in needless and expensive incarceration and is

administered ineffectively. Department of Justice, Office of the Inspector General, The

Federal Bureau of Prisons’ Compassionate Release Program, at 11 (April 2013) (“The BOP does

                                             9
Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 10 of 23 PageID# 282



not properly manage the compassionate release program, resulting in inmates who may

be eligible candidates for release not being considered.”); Department of Justice, Office of

the Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of

Prisons, at 51 (May 2015) (“Although the BOP has revised its compassionate release policy

to expand consideration for early release to aging inmates, which could help mitigate the

effects of a growing aging inmate population, few aging inmates have been released

under it.”). Aside from the expense and inefficiency, the human costs of the BOP’s

stinting view of compassionate release has been documented by prisoner advocates.

Human Rights Watch & Families Against Mandatory Minimums, The Answer Is No: Too

Little Compassionate Release in US Federal Prisons (Nov. 2012).

         With the enactment of the First Step Act, the authority shifted to this Court to

decide whether extraordinary and compelling reasons warrant a sentence reduction in

this case without deference to any administrative agency.

   IV.      The COVID-19 outbreak presents a compelling and extraordinary
            circumstance that warrants compassionate release for Mr. Feiling, who is a
            high-risk fatality patient.

   A. COVID-19 presents a national and global emergency.

         Since January 2020, COVID-19 has spread widely in the United States. It has now

been detected in all 50 states, the District of Columbia, Puerto Rico, Guam, and the U.S.

Virgin     Islands.   See   CDC,    COVID-19       Cases   in     the   US,   available   at

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html. As of

March 21, 2020, the total number of confirmed cases in the United States was 15,219, with

201 total deaths. Id. Five days later, as of March 26, 2020, there was a 350 percent increase

                                             10
    Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 11 of 23 PageID# 283



in the total number of cases and a 400 percent increase in the total number of reported

deaths. See id. (reporting 68,440 total cases and 994 total deaths).

          As of April 3, 2020, the Bureau of Prisons reported that 75 inmates and 39 staff

members tested positive for COVID-19. See Fed. Bur. of Prisons, COVID-19 Tested

Positive Cases, available at https://www.bop.gov/coronavirus/. But those numbers

significantly undercount the actual number of cases within BOP facilities. For example,

the BOP website lists only 12 inmates and 4 staff as having tested positive for the

coronavirus at FCC Oakdale in Louisiana. Yet four inmates at that facility have now died

of COVID-19 in the last five days. See Keegan Hamilton, 4 Inmates Dead from Coronavirus

as Outbreak Spirals at Louisiana Federal Prison, Vice News (Apr. 2 2020), available at:

https://www.vice.com/en_us/article/m7qdvq/4-inmates-dead-from-covid-19-as-

outbreak-spirals-at-louisiana-federal-prison. The same report states that “[a]t least 18

inmates have tested positive for the disease and are currently hospitalized,” while “17

prison workers are confirmed to have COVID-19, including one who is hospitalized,”and

“[a]nother 19 workers are awaiting test results.” Id. This past Tuesday, the BOP also

announced that an inmate at another facility, FCI Elkton, also died due to the

coronavirus. 4

          These numbers are growing exponentially around the country, and almost

certainly understate the problem, as the United States in general, and prisons in

particular, are vastly behind where they need to be in testing for this virus. Given the




4   https://www.bop.gov/resources/news/pdfs/20200402_press_release_elk.pdf.

                                                11
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 12 of 23 PageID# 284



rapid onset of symptoms and the fact that many people are asymptomatic at the outset,

the unfortunate reality is that once one inmate tests positive for the coronvirus, it may be

too late to avoid a widespread outbreak of the virus within a facility amongst both staff

and inmates.



   B. Mr. Feiling faces a significantly higher risk of contracting COVID-19 because of the
      conditions of confinement.

       Mr. Feiling faces significant risk from the pandemic because “[j]ails are often

crowded, unsanitary, and dangerous places.” Florence v. Bd. of Chosen Freeholders of Cty.

of Burlington, 566 U.S. 318, 333 (2012). “The admission of inmates creates numerous risks

for facility staff, for the existing detainee population, and for a new detainee himself or

herself . . . . The danger of introducing lice or contagious infections, for example, is well

documented.” Id. at 330-31. For these reasons, conditions of confinement create the ideal

environment for the transmission of contagious disease. 5 In other words, “[p]risons are

petri dishes for contagious respiratory illnesses.” 6

       As the Court is aware, inmates cycle in and out of jails and prisons, and people

who work in the facilities leave and return daily, without screening. Many people who

are incarcerated also have chronic conditions, like diabetes or HIV, which makes them

vulnerable to severe forms of COVID-19.                 According to public health experts,



       5 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.
       6Letters to the Editor: A prison doctor’s stark warning on coronavirus, jails and prisons, Los
Angeles Times (Mar. 20, 2020), at https://www.latimes.com/california/story/2020-03-
20/prison-doctors-stark-warning-on-coronavirus-and-incarceration.

                                                 12
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 13 of 23 PageID# 285



incarcerated individuals “are at special risk of infection, given their living situations,”

and “may also be less able to participate in proactive measures to keep themselves safe;”

“infection control is challenging in these settings.” 7 Outbreaks of the flu regularly occur

in jails, and during the H1N1 epidemic in 2009, many jails and prisons dealt with high

numbers of cases. 8        The conditions of confinement not only affect incarcerated

individuals, but also the community at large. “With 2.3 million people in the United

States in prison or jail on any given day, an outbreak in these facilities poses a threat to

the entire country.”9

       Given what is known about COVID-19, attempts to contain the infection within

jail facilities seem futile. Coronavirus is highly contagious. On average, one person with

the coronavirus will infect between two to three other individuals. 10 The response to this

situation has been unprecedented. For instance, members of Congress have written to

the Bureau of Prisons to urge that efforts be made to allow immediate release of non-




       7  “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-
President Mike Pence, and Other Federal, State, and Local Leaders from Public Health and
Legal Experts in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
        8 Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at

https://bit.ly/2TNcNZY.
        9 Explainer: Prisons and Jails Are Particularly Vulnerable to COVID)-19 Outbreaks, The

Justice Collaborative, available at
https://thejusticecollaborative.com/wpcontent/uploads/2020/03/TJCVulnerabilityofPrisonsa
ndJailstoCOVID19Explainer.pdf.
        10 The average coronavirus patient infects at least 2 others, suggesting the virus is far more

contagious than flu, Business Insider (Mar. 17, 2020), at
https://www.businessinsider.com/coronavirus-contagious-r-naught-average-patient-spread-
2020-3; see also https://www.nytimes.com/2020/03/23/us/coronavirus-westport-connecticut-
party-zero.html (highlighting how quickly the virus spreads in close environments).

                                                  13
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 14 of 23 PageID# 286



violent, elderly inmates. 11 The Attorney General issued a memorandum to ensure that

the BOP “utilize home confinement, where appropriate, to protect the health and safety

of BOP personnel and the people in [BOP] custody.” Exh. 2 (Mar. 26, 2020 Memorandum

for Director of Bureau of Prisons). On March 30, 2020, the governor of Virginia issued a

statewide “stay at home order,” directing all Virginians to remain in their homes, with

limited exceptions, until June 10, 2020.

       Courts too have taken substantial steps to respond to this crisis. This Court, in

particular, has issued a series of general orders recognizing the serious risk posed by

COVID-19 and implementing unprecedented measures to minimize the spread of the

virus, such as restricting visitors and closing portions of the courthouse, postponing

deadlines, continuing all criminal matters, and tolling the speedy trial clock, for example.

Federal courts around the country are granting release to criminal defendants pre-trial

and pre-sentencing, in addition to allowing delayed self-reports to prison, all in response

to the COVID-19 pandemic. 12


       11   Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (“DOJ and
BOP must also do all they can to release as many people as possible who are currently behind
bars and at risk of getting sick. Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Director of the Bureau
of Prisons may move the court to reduce an inmate’s term of imprisonment for “extraordinary
and compelling reasons.”).
         12 See Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte

releasing detainee from immigration detention “[I]n light of the rapidly escalating public health
crisis”); United States v. Meekins, Case No. 1:18-cr-222-APM, Dkt. No. 75 (D.D.C. Mar. 31, 2020)
(post-plea, pre-sentence release order releasing defendant with three pending assault charges due
to extraordinary danger COVID-19 poses to individuals in detention); United States v. Davis, No.
1:20-cr-9-ELH, Dkt. No. 21 (D. Md. Mar. 30, 2020) (releasing defendant due to the “urgent
priority” of decarcerating, to protect both the defendant and the community, and to preserve
Sixth Amendment rights in this perilous time); United States v. Bolston, Case No. 1:18-cr-382-MLB,
Dkt. No. 20 (N.D. Ga. Mar. 30, 2020) (releasing defendant in part because “the danger inherent in
his continued incarceration at the R.A. Deyton Detention Facility . . . during the COVID-19

                                                  14
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 15 of 23 PageID# 287




outbreak justif[y] his immediate release from custody”); United States v. Hector, Case No. 2:18-cr-
3-002, Dkt. No. 748 (W.D. Va. Mar. 27, 2020) (granting release pending sentencing after Fourth
Circuit remanded detention decision requiring court to specifically consider extraordinary
danger posed by COVID-19 to individuals in prison); United States v. Grobman, No. 18-cr-20989,
Dkt. No. 397 (S.D. Fla. Mar. 29, 2020) (releasing defendant convicted after trial of fraud scheme in
light of “extraordinary situation of a medically-compromised detainee being housed at a
detention center where it is difficult, if not impossible, for [the defendant] and others to practice
the social distancing measures which government, public health and medical officials all
advocate”); United States v. Kennedy, No. 5:18-cr-20315, Dkt. No. 77 (E.D. Mich. Mar. 27, 2020)
(post-plea presentence release of defendant because “the COVID-19 pandemic constitutes an
independent compelling reason” for temporary release and “is necessary for Defendant to prepare
his pre-sentence defense”); United States v. Mclean, No. 19-cr-380, Dkt. No. (D.D.C. Mar. 28, 2020)
(“As counsel for the Defendant candidly concedes, the facts and evidence that the Court
previously weighed in concluding that Defendant posed a danger to the community have not
changed – with one exception. That one exception – COVID-19 – however, not only rebuts the
statutory presumption of dangerousness, see 18 U.S.C. § 3142(e), but tilts the balance in favor of
release.”); United States v. Michaels, 8:16-cr-76-JVS, Minute Order, dkt. 1061 (C.D. Cal. Mar. 26,
2020) (“Michaels has demonstrated that the Covid-19 virus and its effects in California constitute
‘another compelling reason’” justifying temporary release under § 3142(i).); United States v. Jaffee,
No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing defendant with criminal history in gun & drug case,
citing “palpable” risk of spread in jail and “real” risk of “overburdening the jail’s healthcare
resources”; “the Court is . . . convinced that incarcerating the defendant while the current COVID-
19 crisis continues to expand poses a greater risk to community safety than posed by Defendant’s
release to home confinement”); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020) (“The
Court is convinced that incarcerating Defendant while the current COVID-19 crisis continues to
expand poses a far greater risk to community safety than the risk posed by Defendant’s release
to home confinement on . . . strict conditions.”); United States v. Garlock, No. 18-CR-00418-VC-1,
2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (citing “chaos” inside federal prisons in sua
sponte extending time to self-surrender: “[b]y now it almost goes without saying that we should
not be adding to the prison population during the COVID-19 pandemic if it can be avoided”);
United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)
(releasing defendant due to the “heightened risk of dangerous complications should he contract
COVID-19”); United States v. Stephens, 2020 WL 1295155, __F. Supp. 3d__ (S.D.N.Y. Mar. 19, 2020)
(releasing defendant in light of “the unprecedented and extraordinarily dangerous nature of the
COVID-19 pandemic”); In re Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that
this vulnerable person will contract COVID-19 while in jail is a special circumstance that warrants
bail.”); see also United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) (sua sponte inviting
defendant to move for reconsideration of a just-denied motion for release “[i]n light of the
evolving nature of the Covid-19 pandemic”); United States v. Matthaei, No. 1:19-CV-00243-BLW,
2020 WL 1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days in light
of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020)
(suspending intermittent confinement because “[t]here is a pandemic that poses a direct risk if
Mr. Barkman . . . is admitted to the inmate population of the Wahoe County Detention Facility”);

                                                   15
Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 16 of 23 PageID# 288



       In the context of compassionate release, courts around the country have

considered a defendant’s vulnerability to COVID-19 in deciding whether there is an

“extraordinary and compelling reason” in favor of compassionate release. 13 In other

words, the Court was unable to appreciate at Mr. Feiling’s sentencing hearing the

significant risk of harm, including death, that he faces from the spread of the coronavirus

within the BOP facility where he is housed.           That prospect significantly alters the

sentencing calculus, was not what Congress or the Court intended at his sentencing, and

weighs strongly in favor of releasing him now.




United States v. Underwood, Case No. 8:18-cr-201-TDC, Dkt. No. 179 (Mar. 31, 2020) (encouraging
release to furlough of elderly defendant in BOP custody because, even though no positive of
COVID-19 in his facility, “there is significant potential for it to enter the prison in the near
future”).

       13
           See, e.g., United States v. Copeland, Case No. 2:05-CR-135-DCN (D.S.C. Mar. 24, 2020)
(granting compassionate release to defendant in part due to “Congress’s desire for courts to
release individuals the age defendant is, with the ailments defendant has during this current
pandemic”); United States v. Damian Campagna, 2020 WL 1489829 (S.D.N.Y. Mar. 27, 2020) (finding
that a defendant’s compromised immune system, in concert with the COVID-19 public health
crisis, constitutes an “extraordinary and compelling reason” to modify sentence); United States v.
Powell, Case No. 1:94-CR-316-ESH, Dkt. No. 98 (D.D.C. Mar. 28, 2020) (granting unopposed
motion for compassionate release in light of COVID-19 and finding it “would be futile” to require
defendant to first exhaust administrative remedies in light of an open misdemeanor case); United
States v. Marin, Case No. 15-CR-252, Dkt. No. 1326 (E.D.N.Y. Mar. 30, 2020) (granting
compassionate release for the reasons stated in [defendant’s] motion, including his advanced age,
significantly deteriorating health, elevated risk of dire health consequences due to the current
COVID-19 outbreak, status as a non-violent offender, and service of 80% of his original
sentence.”); United States v. Muniz, Case No. 4:09-CR-199, Dkt. No. 578 (S.D. Tex. Mar. 30, 2020)
(releasing defendant serving 188-month sentence for drug conspiracy in light of COVID-19,
finding that “while the Court is aware of the measures taken by the Federal Bureau of Prisons,
news reports of the virus’s spread in detention centers within the United States and beyond our
borders in China and Iran demonstrate that individuals housed within our prison systems
nonetheless remain particularly vulnerable to infection.”).

                                               16
Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 17 of 23 PageID# 289



     C. Mr. Feiling is more likely to suffer severe or fatal effects of COVID-19 because of his age
        and/or health conditions.

        Older individuals and people with preexisting health issues are particularly at risk

of experiencing severe side effects or death as a result of this virus. According to the

CDC, the following groups are at high risk for severe illness from COVID-19: (1) people

aged 65 and older; (2) people who live in a nursing home or long-term care facility; (3)

people with high-risk conditions, such as chronic lung disease or moderate to severe

asthma, serious heart conditions, people who are immunocompromised, 14 obese, or have

diabetes, renal failure, or liver disease. See CDC, People Who are at Higher Risk, available

at     https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-

risk.html.

        Mr. Feiling is 71 years old, and many of his conditions place him in a high risk

category for COVID-19 according to the CDC. He suffers from narcolepsy; sleep apnea;

type II diabetes; high blood pressure; high cholesterol; an enlarged prostate; burning

sensations in his feet; obesity; shortness of breath; neuropathy in his feet; Cataplexy (A

sudden and uncontrollable muscle weakness or paralysis that comes on during the day

and is often triggered by a strong emotion, such as excitement or laughter. Without

much warning, the person loses muscle tone and can have a slack jaw, broken speech,

buckled knees or total weakness in their face, arms, legs, and trunk.); Dupuytren's




        14Many conditions can cause a person to be immunocompromised, including cancer
treatment, smoking, bone marrow or organ transplantation, immune deficiencies, poorly
controlled HIV or AIDS, and prolonged use of cortisteroids and other immune weakening
medications. Id.

                                                17
Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 18 of 23 PageID# 290



contracture (An abnormal thickening and tightening of the normally elastic tissue

beneath the skin of the palm and fingers. This tissue is called fascia. The fascia contains

strands of fibers, like cords, that run from the palm upward into the fingers. In

Dupuytren's contracture, these cords tighten, or contract, causing the fingers to curl

forward. In severe cases, it can lead to crippling hand deformities.); and Metabolic

syndrome (a cluster of conditions that occur together, increasing your risk of heart

disease, stroke and type II diabetes. These conditions include increased blood pressure,

high blood sugar, excess body fat around the waist, and abnormal cholesterol or

triglyceride levels. (PSR ¶ 64).

       In addition, Mr. Feiling related to counsel that there is no hand sanitizer available

to the inmates and air circulation is very poor. Soap is only available if one can

purchase it from the prison’s commissary. In fact, the dispensers in the communal

bathrooms remain empty. And, while the facility has segregated the six housing units

for meals, Mr. Feiling’s housing unit of approximately 100 people continue to eat

together, sit next to each other and across from each other during meals. He is in a pod

area with six other inmates in bunk beds, separated from other bunk beds by partial

walls. There are communal areas still available to inmates including, the common

room, cafeteria and chapel.

       V. Releasing Mr. Feiling to home confinement is appropriate given Mr.
Feiling’s history and characteristics and his rehabilitation while incarcerated.

       In determining whether Mr. Feiling’s sentence should be reduced based on an

“extraordinary and compelling reason,” this Court must consider whether Mr. Feiling


                                             18
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 19 of 23 PageID# 291



presents a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g). See U.S.S.G. § 1B1.13(2). Finally, under the present statutory regime,

the existence of extraordinary and compelling circumstances confers on this Court the

authority to consider the relevant 18 U.S.C. § 3553(a) factors in determining whether a

sentence reduction is appropriate. United States v. Cantu-Rivera, No. H89-204, 2019 WL

2578272 at *2 n.1 (S.D. Tex. June 24, 2019) (the court considered rehabilitation and the

“unwarranted [sentencing] disparities among defendants” in determining resentencing

was appropriate).

       A. Mr. Feiling is not a danger.

       In addressing a defendant’s potential danger to the community, courts have found

that granting the release of a criminal defendant in certain circumstances better ensures

public safety by decreasing the prison population. In a recent decision, the district court

found that the “‘physical and mental health’ factor cuts in favor of release for any

defendant during this public health crisis.” See, e.g., United States v. Davis, No. 1:20-cr-9-

ELH, Dkt. No. 21 (D. Md. Mar. 30, 2020) (“If released, Davis will be removed from a

custodial setting where the risk of infection is higher for everyone, including the healthy,

and he will live in the community where he is able to practice social distancing, self-

quarantine, self-isolate if infected, and seek medical treatment if necessary.”). 15 The


15See also United States v. Mclean, No. 19-cr-380, Dkt. No. (D.D.C. Mar. 28, 2020) (“As counsel for
the Defendant candidly concedes, the facts and evidence that the Court previously weighed in
concluding that Defendant posed a danger to the community have not changed – with one
exception. That one exception – COVID-19 – however, not only rebuts the statutory presumption
of dangerousness, see 18 U.S.C. § 3142(e), but tilts the balance in favor of release.”); United States
v. Michaels, 8:16-cr-76-JVS, Minute Order, dkt. 1061 (C.D. Cal. Mar. 26, 2020) (“Michaels has
demonstrated that the Covid-19 virus and its effects in California constitute ‘another compelling

                                                 19
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 20 of 23 PageID# 292



release of Mr. Feiling does not present a danger to the public; on the contrary, it only

serves to further public safety.

       Setting aside COVID-19, Mr. Feiling is an ideal candidate for release. Mr. Feiling

was originally served with a target letter. He remained in the community for over a year

and sought out help from his pastor and a sex offender mental health specialist. Once he

was charged he was place on pretrial supervision with an electronic monitor and was in

full compliance with the terms of his release. In fact, the Court acknowledged his

outstanding post-offense rehabilitation at the time of sentencing, and hear testimony

from his pastor and considered the evaluation from his sex offender treatment provider

confirming that he was unlikely to re-offend.

       Finally, Mr. Feiling has strong support in the community. This will be essential to

his successful reintegration to society upon release. He has maintained close ties with his

wife, children and his pastor. Backed by this support, and in light of his history, there is

no reason to believe Mr. Feiling would present a danger to society.

       B. The § 3553(a) factors and Mr. Feiling’s rehabilitation weigh in favor of relief.




reason’” justifying temporary release under § 3142(i).); United States v. Jaffee, No. 19-cr-88 (D.D.C.
Mar. 26, 2020) (releasing defendant with criminal history in gun & drug case, citing “palpable”
risk of spread in jail and “real” risk of “overburdening the jail’s healthcare resources”; “the Court
is . . . convinced that incarcerating the defendant while the current COVID-19 crisis continues to
expand poses a greater risk to community safety than posed by Defendant’s release to home
confinement”); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020) (“The Court is
convinced that incarcerating Defendant while the current COVID-19 crisis continues to expand
poses a far greater risk to community safety than the risk posed by Defendant’s release to home
confinement on . . . strict conditions.”).



                                                 20
Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 21 of 23 PageID# 293



       As previously stated, the underlying charge is Mr. Feiling’s only legal encounter.

He has led an otherwise normal life and experienced a rewarding career. This

transgression has all but ruined that. He has brought shame and humiliation upon

himself, placed his marriage at risk, and possibly caused irreparable damage to his

family’s trust in him, forcing them to question his judgment and character. This fact is

not lost upon Mr. Feiling and the weight of his guilt has affected him deeply. His health

has continued to deteriorate.

       As stated in the PSR, Mr. Feiling’s children live in Ohio and South Carolina (PSR

¶¶ 59-60). Mrs. Feiling is currently in Ohio with her daughter, but has been able, with

the assistance of her children, to continue to pay the mortgage on the house in

Richmond.

       C. Mr. Feiling has a viable release plan.

       Each day in custody is increasingly risky for Mr. Feiling. Mr. Feiling has no way

to practice “social distancing” or other protectives measures that are mandated by health

officials throughout the nation and which promise some hope of surviving the

consequences of infection. When more inmates get sick, there will be fewer infirmary

beds and greater risk of contracting the virus. When the medical staff becomes ill, there

will be fewer people to provide care. And when the correctional staff gets sick, there will

be fewer officers available to bring sick people to the infirmary, hospital, or even just keep

an eye on who is showing signs of illness. The combination of lack of adequate sanitation,

close quarters, and limited medical capacity create the perfect storm. This storm is

especially dangerous for people like Mr. Feiling who, because of complex medical issues,

                                               21
Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 22 of 23 PageID# 294



many that are listed by the CDC, is particularly susceptible to contracting a life

threatening illness and being unable to survive it.

      Mr. Feiling will be able to return to his home in Richmond, and seek guidance and

care from his long time treating physician Dr. Puryear. This release plan will adequately

address the concerns presented by COVID-19, protect the public, and ensure his

successful transition into the community. He can continue to receive his social security

income on which he was living prior to his incarceration.

                                     CONCLUSION

      Mr. Feiling respectfully requests that this Court order his immediate

compassionate release and impose the following supervised release conditions

previously set by this Court to include electronic monitoring.

                                         Respectfully submitted,

                                                        /s/
                                         Mary E. Maguire
                                         VSB No. 42505
                                         Assistant Federal Public Defender
                                         Attorney for Daniel Feiling
                                         Office of the Federal Public Defender
                                         701 East Broad Street, Suite. 3600
                                         Richmond, Virginia 23219
                                         Telephone: 804 -565-0860
                                         Telefax: 804-643-5033
                                         Email: Mary_Maguire@fd.org




                                            22
 Case 3:19-cr-00112-DJN Document 53 Filed 04/03/20 Page 23 of 23 PageID# 295



                              CERTIFICATE OF SERVICE

      I certify that on this 3rd day of April, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification (NEF)

to:

Kaitlin Cooke
Heather Mansfield
Assistant United States Attorneys
Office of the United States Attorney
919 East Main Street, Suite 1900
Richmond, Virginia 23219
Email: Kaitlin.Cooke@usdoj.go
       Heather.Mansefield@usdoj.gov



                                                         /s/
                                          Mary E. Maguire
                                          VSB No. 42505
                                          Assistant Federal Public Defender
                                          Attorney for Daniel Feiling
                                          Office of the Federal Public Defender
                                          701 East Broad Street, Suite. 3600
                                          Richmond, Virginia 23219
                                          Telephone: 804 -565-0860
                                          Telefax: 804-643-5033
                                          Email: Mary_Maguire@fd.org




                                             23
